UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4055



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOAQUIN LOPEZ CANO,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:05-cr-00354-JAB)


Submitted:   September 24, 2007           Decided:   October 12, 2007


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher R. Clifton, GRACE, TISDALE & CLIFTON, P.A., Winston-
Salem, North Carolina, for Appellant. Anna Mills Wagoner, United
States Attorney, Sandra J. Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joaquin Lopez Cano appeals from his 120-month sentence

imposed following his guilty plea to conspiracy to distribute

cocaine.   He asserts that the district court erred by increasing

his offense level by two for possession of a dangerous weapon, U.S.

Sentencing Guidelines Manual § 2D1.1(b)(1) (2005 & Supp. 2006), and

by not reducing his offense level pursuant to the safety valve

provision of USSG § 5C1.2.    We affirm.

           Section 2D1.1(b)(1) of the Sentencing Guidelines provides

for a two-level increase if the defendant possessed a firearm or

dangerous weapon.    USSG § 2D1.1(b)(1).       The commentary explains

that a defendant possesses a firearm if “the weapon was present,

unless it is clearly improbable that the weapon was connected with

the   offense.”     Id.,   comment.   (n.3).     Application   of   this

enhancement requires only that the weapon is involved in the

offense conduct as a whole.   See United States v. Falesbork, 5 F.3d

715, 720-21 (4th Cir. 1993).     “[P]ossession of the weapon during

the commission of the offense is all that is needed to invoke the

enhancement. The sentencing court is not required to find any more

of a connection between the possession of the weapon and the

commission of the drug offense.”      United States v. Apple, 962 F.2d

335, 338 (4th Cir. 1992).       When the offense of conviction is

conspiracy, the court has applied the two-level increase “when the

weapon is discovered in a place where the conspiracy was carried


                                 - 2 -
out or furthered.”   Id.; see United States v. Harris, 128 F.3d 850,

852 (4th Cir. 1997).

          Here, the district court found that the enhancement

applied, noting that a heavy-duty scale, duct tape, and sandwich

bags--all drug paraphernalia--were found in the bathroom of Cano’s

residence, and a gun was located in his bedroom.    The court noted

that wiretap conversations established that Cano and his mother,

also a co-conspirator, had discussed the potential delivery of

drugs to his residence, and that two kilograms of cocaine were

buried in Cano’s mother’s garage--which was 50 to 75 yards from

Cano’s residence--in just the manner in which Cano and his mother

had discussed in another wiretap conversation.     We find no clear

error in the district court’s conclusion that these facts were

sufficient to justify the enhancement for possession of the weapon.

See United States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001)

(providing standard).

          Having found that Cano possessed a firearm and that it

was not clearly improbable that the possession was in connection

with the conspiracy offense, USSG § 2D1.1(b)(1), comment. (n.3), we

find that the district court did not plainly err* in determining

further that Cano possessed a firearm in connection with the




     *
      Because Cano did not present this argument in the district
court, our review is for plain error. See United States v. Olano,
507 U.S. 725, 732-37 (1993).

                               - 3 -
conspiracy offense and thus did not qualify for the safety valve

reduction.   See USSG § 5C1.2(a)(2).

          In conclusion, we affirm Cano’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 4 -